Title: From James Madison to Ebenezer Stevens, 6 March 1805
From: Madison, James
To: Stevens, Ebenezer


Sir.
Department of State, March 6th. 1805.
Mr. Cotton having represented, that the letter of his Charter party of the Ann Maria would exclude him in the issue of the amicable suit directed by my letter to you of the 1st. August 1803 to be entered into, from every prospect of recovery of the part which relates to demurrage, though he states that substantial justice, such as would readily be acceded to by mercantile parties, would entitle him to it. I have consented, that, if you find no objection to the measure from your better acquaintance both with the case in all its circumstances and with the mercantile usage applicable to it, you might withdraw the whole case from the Courts and submit it to reference. It is however to be understood, that no question of demurrage is to be raised but what relates to the vessel before her sailing from New York, and that the costs of the amicable suit are to be paid as the referees may direct. I am &c.
James Madison
